United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Merrick, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0389
Issued: May 8, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 9, 2016 appellant filed a timely appeal from a November 8, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained a recurrence of disability
on March 11 and 12, 2016 causally related to accepted sacroiliitis.
FACTUAL HISTORY
OWCP accepted that on October 30, 2013 appellant, then a 45-year-old city carrier, was
kicked in the low back by a coworker and sustained sacroiliitis.2 Dr. Alexandre B. DeMoura, an

1

5 U.S.C. § 8101 et seq.

2

October 30, 2013 x-rays taken at a hospital emergency room were negative for acute fracture or subluxation.

attending Board-certified orthopedic surgeon, diagnosed sacroiliac joint syndrome.3 He held
appellant off work through December 20, 2013. Appellant participated in physical therapy.
On December 21, 2013 appellant accepted the employing establishment’s offer of fulltime, limited-duty assignment as a modified city carrier, lifting up to 50 pounds intermittently,
walking up to four hours, and reaching above the shoulder for up to eight hours.
Dr. DeMoura submitted periodic reports through March 3, 2014 diagnosing sacroiliac
joint syndrome, right-sided lumbar radiculitis, an L3 hemangioma, and a herniated L5-S1 disc.
Appellant continued working as a modified city carrier. OWCP paid compensation for
intermittent work absences due to medical appointments and physical therapy.4
In a January 7, 2016 report, Dr. DeMoura diagnosed lumbar radiculopathy, lumbar disc
displacement, and myofascial pain syndrome.5 On January 28, 2016 he diagnosed sciatica.
In a March 10, 2016 duty status report (Form CA-17), Dr. DeMoura diagnosed paraspinal
lumbar spasms. He released appellant to work on March 14, 2016.
On March 15, 2016 appellant claimed a recurrence of disability (Form CA-2a) on
March 11 and 12, 2016 due to an increase in lumbar spasms and pain. He was working full-time
modified duty at the time of the claimed recurrence. Appellant returned to limited-duty work on
March 15, 2016.
In a May 23, 2016 letter, OWCP advised appellant of the additional evidence needed to
establish his claim, including medical evidence establishing a spontaneous worsening of the
accepted condition, or withdrawal of his modified-duty position. It afforded him 30 days to
submit such evidence. Appellant responded by undated letter that he did not sustain a recurrence
of disability. He provided a June 6, 2016 duty status report (Form CA-17) from Dr. DeMoura,
finding appellant able to work eight hours a day modified duty as of March 14, 2016.
On June 16, 2016 appellant claimed an unspecified occupational disease (Form CA-2)
commencing October 30, 2013. He continued to work full-time modified duty with intermittent
absences.
On October 25, 2016 appellant telephoned OWCP, asserting that he had not intended to
claim a recurrence of disability or occupational disease. He acknowledged signing the forms, but
that his supervisor submitted them.

3

November 4, 2013 lumbar x-rays showed straightening of the lumbar lordosis indicative of muscle spasm. A
February 7, 2014 lumbar magnetic resonance imaging (MRI) scan showed a small L4-5 disc bulge, and a “small
central L5-S1 disc protrusion with proximal S1 nerve encroachment.”
4

Dr. Debora Mottahedeh, an attending osteopath Board-certified in physiatry, administered a series of sacroiliac
and lumbar injections from March 25, 2014 through September 29, 2015.
5

A January 21, 2016 lumbar MRI scan showed a persistent L4-5 disc bulge, and a small central L5-S1 disc
herniation without nerve root encroachment.

2

By decision dated November 8, 2016, OWCP denied appellant’s claim for a recurrence of
disability as he had not established that the accepted sacroiliitis spontaneously worsened or that
his modified-duty position was altered or withdrawn.
LEGAL PRECEDENT
OWCP’s implementing regulations define a recurrence of disability as “an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.”6
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative, and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.7 This includes the necessity of
furnishing medical evidence from a physician who, on the basis of a complete and accurate
factual and medical history, concludes that the disabling condition is causally related to
employment factors and supports that conclusion with sound medical reasoning.8 An award of
compensation may not be made on the basis of surmise, conjecture, speculation or on appellant’s
unsupported belief of causal relation.9
ANALYSIS
OWCP accepted that appellant sustained sacroiliitis when kicked by a coworker.
Appellant returned to full-time modified duty work with intermittent absences. He claimed that
he sustained a recurrence of disability on March 11 and 12, 2014, at which time he was
performing modified duty. Appellant asserted that the accepted sacroiliitis condition became
painful spontaneously, such that he was disabled from his modified-duty position. He thus has
the burden of proof to provide sufficient evidence, including rationalized medical evidence, to
establish the causal relationship asserted.10
In support of his claim, appellant provided a March 10, 2016 duty status report (Form
CA-17) from Dr. DeMoura, an attending Board-certified orthopedic surgeon, diagnosing
paraspinal lumbar spasms. Dr. DeMoura held appellant off work through March 13, 2016. He
also submitted a June 6, 2016 duty status report, finding appellant able to perform full-time
modified duty as of March 14, 2016. However, Dr. DeMoura did not opine that the accepted
6

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2.b
(June 2013). See also Philip L. Barnes, 55 ECAB 426 (2004).
7

Albert C. Brown, 52 ECAB 152 (2000); see also Terry R. Hedman, 38 ECAB 222 (1986).

8

Ronald A. Eldridge, 53 ECAB 218 (2001); see Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

9

Patricia J. Glenn, 53 ECAB 159 (2001); Ausberto Guzman, 25 ECAB 362 (1974).

10

Ricky S. Storms, 52 ECAB 349 (2001).

3

sacroiliitis worsened spontaneously, such that appellant was disabled from performing his
modified-duty position. In this absence of such rationale, his opinion is of diminished probative
value and is insufficient to meet appellant’s burden of proof.11 Appellant did not submit
additional medical evidence addressing his condition on March 11 and 12, 2016.
OWCP advised appellant by May 23, 2016 letter to submit rationalized medical evidence
regarding whether the accepted conditions had worsened on and after March 11, 2016 as
claimed. Appellant did not submit such evidence. The Board notes that appellant contended in
an undated response and on October 5, 2016 that he did not intend to claim a recurrence of
disability. Therefore, appellant did not meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained a recurrence of
disability on March 11 and 12, 2016 causally related to accepted sacroiliitis.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 8, 2016 is affirmed.
Issued: May 8, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
11

Deborah L. Beatty, 54 ECAB 340 (2003).

4

